DETAILED ACTION
This office action is responsive to the preliminary amendment filed 11/19/2018.  As directed, claims 1-10 have been canceled, claim 15 has been amended, and claims 19-27 have been added.  Thus claims 11-27 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “is described’ appears on line 1 of the abstract.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 19 and 20, “the oxygen backlog” on the 2nd line lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill (2002/0096174).
Regarding claim 16, Hill discloses a method for delivering a variable flow of oxygen to a patient (abstract lines 1-10), the method comprising: detecting the patient’s  breathing pressure ([0079] last 15 lines) to determine a plurality of breathing pressure values ((0079] last 15 lines), receiving the breathing pressure value at least one processor (CPU 160; [0077] lines 1-15);  the processor programmed to analyze the plurality of breathing pressure values to determine if the patient is inhaling ([0079] last 15 lines), and when the processor determines the patient is inhaling, the processor calculating an optimal flow rate based on the breathing pressure value ([0067] lines 1-20, [0084] lines 1-20 disclose determining oxygen requirements during increased activity time which is during breathing including during inhalation times and providing oxygen flow when breathing pressure values indicate inhalation times and [0089] lines 1-10 disclose providing additional flow rate when breathing pressure indicates the user requires more oxygen not met by the gas generator), and the processor (CPU 160) programmed to send a signal to open the flow control valve (160) sufficiently to deliver the optimal flow rate ([0067] lines 1-20, [0084] lines 1-20).
Regarding claim 17, Hill discloses calculating the optimal oxygen flow rate as equal to the negative value of the breathing pressure value ([0090] lines 1-10 disclose providing the flow rate equal to the oxygen needs of the user determined from the inhalation (negative) breathing pressure values.  Thus, the positive gas flow rate to the user is equal to the negative inhalation breathing pressure value).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill in view of Davenport (2009/0199855).
Regarding claim 18, Hill discloses a flow sensor but does not specifically disclose that the flow control valve includes a proportional valve having a solenoid, and wherein the processor is programmed to send a current input to the solenoid when the processor determines the patient is breathing. However, Davenport teaches the flow control valve includes a proportional valve having a solenoid ([0056] lines 1-20) and wherein the processor is programmed to send a current input to the solenoid when the processor determines the patient is breathing ([0058] lines 1-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the flow sensor of Hill with a solenoid as taught by Davenport to provide the advantage of enhanced accuracy and control.

Allowable Subject Matter
Claims 11-15 and 21-27 are allowed.
Claims 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/Primary Examiner, Art Unit 3785